Exhibit 10.1


Execution Version



















April 24, 2014


Mr. Joshua W. Sapan
AMC Networks Inc.
Eleven Pennsylvania Plaza
New York, NY 10001


Re: AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Dear Josh:
This letter, effective upon the date hereof, will confirm the terms of your
employment by AMC Networks Inc. (the “Company”) and hereby amends and restates
your employment agreement dated June 6, 2011.
1.
Your title shall be President and Chief Executive Officer and you will have the
powers, responsibilities, duties and authority customary for the chief executive
officer of corporations of the size, type and nature of the Company, including,
without limitation, those powers, responsibilities, duties and authority you had
immediately prior to the date hereof. You will report solely and directly to the
Executive Chairman or Chairman of the Board of Directors of the Company. During
your employment, you shall be the highest ranking executive officer of the
Company other than the Executive Chairman or Chairman of the Board. You agree to
devote substantially all of your business time and attention to the business and
affairs of the Company.

2.
Your annual base salary will be a minimum of $2,000,000 (which will be
retroactive to January 1, 2014), subject to annual review and potential increase
by the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) in its discretion. Your annual base salary shall not
be reduced during the term of this Agreement.







--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 2 of 14

3.
Your annual target bonus amount will be 200% of your annual base salary, and may
range from 0% to 400% of your annual base salary, based on the achievement of
certain performance criteria established by the Compensation Committee in its
discretion (the “Bonus”). Such performance criteria will be set with the same
level of difficulty as applied to other senior executives of the Company
generally and it is anticipated that such performance criteria will be set with
a level of difficulty reasonably consistent with past practice. Your Bonus for
any calendar year shall be payable at the same time that annual bonuses are paid
to similarly situated executives of the Company, which the Company anticipates
will occur no later than March 15th of the following calendar year. For the
avoidance of doubt, if you remain employed through the Scheduled Expiration
Date, even if you are not employed on the date bonuses are paid for such year
(but provided that you have complied with the requirements of Paragraph 10), it
is understood that you will be entitled to receive the Bonus for the 2020
calendar year if, when and to the same extent that other similarly situated
executives receive payment of bonuses for such year as determined by the
Compensation Committee in its sole discretion (and subject to the satisfaction
of any applicable performance objectives).

4.
You will be eligible to participate in all employee benefit and retirement plans
of the Company at the level available to other members of senior management
subject to meeting the relevant eligibility requirements and terms of the plans.
You will be entitled to four (4) weeks of vacation per year, to be accrued and
used in accordance with Company policy. The Compensation Committee will in good
faith review your compensation package (including your salary, target bonus and
target long-term incentive awards) annually, taking into account the financial
and stock performance of the Company relative to other diversified media and
entertainment peer companies, and, as a result of such review, may increase your
compensation in its sole discretion.







--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 3 of 14

5.
You will be eligible to participate in the long-term cash or equity programs and
arrangements of the Company consistent with your role and responsibilities as
President and Chief Executive Officer of the Company. In calendar year 2014, you
will receive long-term cash and equity awards with an aggregate target value of
$13,000,000. Beginning in 2015, long-term cash and/or equity awards of the same
or greater aggregate target value(s) will be made to you annually through the
Scheduled Expiration Date (as defined below). The Company agrees that neither
the expiration of this Agreement on the Scheduled Expiration Date nor your
rights in connection therewith will have any effect on any determination by the
Compensation Committee with respect to the amount, terms or form of any
long-term incentive awards granted to you in the future. Unless otherwise
consented to by you in writing, the ratio of long-term cash and equity awards in
each applicable period will be reasonably consistent with past practice and will
be the same ratio of long-term cash and equity awards as generally provided to
you currently or as provided to other senior executives of the Company
generally. If any of your long-term cash and equity awards are subject to
performance criteria, the performance criteria will be set with the same level
of difficulty as applied to other senior executives of the Company generally and
it is anticipated that the performance criteria will be set with a level of
difficulty reasonably consistent with past practice.

6.
In addition to your eligibility for the above grant of equity and cash long-term
incentives in 2014, you will also receive concurrently with the execution and
delivery of this Agreement a one-time special award of restricted stock units
with a target value of $25,000,000 (the “Special Equity Award”). Such Special
Equity Award will be made to you on the date hereof. The number of shares to be
granted shall be determined by dividing $25,000,000 by the average closing price
of the Class A Common Stock of the Company for the twenty (20) trading days
prior to the date of grant. The Special Equity Award will vest on December 31,
2020 (except as otherwise provided in Paragraphs 7(d), 8, 9 and 10 hereof) and
will be subject to the terms and conditions set forth in the applicable award
agreement. The performance objectives applicable to the Special Equity Award
will be set forth in the applicable award agreement.

7.
Subject to continuing rights each party may have hereunder, either you or the
Company may terminate your employment at any time. If, prior to December 31,
2020 (the “Scheduled Expiration Date”), your employment with the Company is
terminated (i) by the Company, or (ii) by you for “Good Reason” (as defined in
Annex A), and at the time of any such termination described above, “Cause” (as
defined in Annex A) does not exist, then, subject to your execution and delivery
(without revocation within any applicable revocation period) to the Company of
the Company’s standard separation agreement (modified to reflect the terms of
this Agreement) which agreement will include, without limitation, general
releases by you as well as non-competition, non-solicitation, non-disparagement,
confidentiality and other provisions substantially similar to (and not more
restrictive than) those set forth in Annex B (a “Separation Agreement”), the
Company will provide you with the following benefits and rights:

(a)
A cash severance payment in an amount equal to two times the sum of your annual
base salary and your annual target bonus in effect at the time your employment
terminates (which, for example, based on your annual salary and annual target
bonus on the date hereof, would result in a payment of $12,000,000) and such
payment shall be payable to you in a lump sum on the 90th day after the
termination of your employment;





--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 4 of 14

(b)
Each of your outstanding long-term cash performance awards that are subject to
performance criteria granted under the plans of the Company shall immediately
vest in full and shall be paid only if, when and to the same extent that other
similarly situated executives receive payment for such awards as determined by
the Compensation Committee (subject to the satisfaction of any applicable
performance objectives) provided that, for awards for which the performance
periods had not been completed on the date of your termination, the Company will
comply with the Rabbi Trust obligations set forth in the last paragraph of this
Paragraph 7;

(c)
Each of your outstanding long-term cash awards (including any deferred
compensation awards under the long-term cash award program) that are not subject
to performance criteria granted under the plans of the Company, if any, shall
immediately vest in full and shall be payable to you on the 90th day after the
termination of your employment;

(d)
(i) All of the time based restrictions on each of your outstanding restricted
stock and restricted stock units granted to you under the plans of the Company,
as applicable, including, without limitation, the Special Equity Award, shall
immediately be eliminated, (ii) deliveries with respect to any such restricted
stock that are not subject to performance criteria shall be made immediately
after the effective date of the Separation Agreement, (iii) payment and
deliveries with respect to any such restricted stock units that are not subject
to performance criteria shall be made on the 90th day after the termination of
your employment, and (iv) payments or deliveries with respect to any restricted
stock and restricted stock units that are subject to performance criteria shall
be made: (A) with respect to the Special Equity Award and any other award
granted after the date hereof, to the extent that the Compensation Committee
determines that such performance criteria have been satisfied (which
determination will be made by the Compensation Committee (1) with respect to
performance periods that ended on or prior to your date of termination, within a
reasonable period of time following your termination and (2) with respect to
performance periods ending after your date of termination, within a reasonable
period of time following the end of such performance periods, in each case
subject to the Company finalizing any financial information necessary to make
the determination), as soon as practicable after such determination; and (B)
with respect to any other such restricted stock and restricted stock units
granted prior to the date hereof, only if, when and to the same extent that
other similarly situated executives receive payment or deliveries for such
awards as determined by the Compensation Committee subject to satisfaction of
any applicable performance objectives, in each case provided that, for awards
for which the performance periods had not been completed on the date of your
termination, the Company will comply with the Rabbi Trust obligations set forth
in the last paragraph of this Paragraph 7;

(e)
Each of your outstanding stock options and stock appreciation awards under the
plans of the Company, if any, shall immediately vest and become exercisable and
you shall have the right to exercise each of those options and stock
appreciation awards for the remainder of the term of such option or award; and





--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 5 of 14

(f)
A pro rated annual bonus for the year in which such termination occurred (based
on the number of full calendar months during which you were employed by the
Company during the year) only if, when and to the same extent that other
similarly situated executives receive payment of bonuses for such year (without
adjustment for your individual performance) as determined by the Compensation
Committee in its sole discretion (and subject to the satisfaction of any
applicable performance objectives) and, if not previously paid, your annual
bonus for the preceding year, if, when and to the same extent that other
similarly situated executives receive payment of bonuses for such year (without
adjustment for your individual performance) as determined by the Compensation
Committee in its sole discretion (and subject to the satisfaction of any
applicable performance objectives).

(g)
The above provisions of this Paragraph 7 to the contrary notwithstanding, to the
extent that (i) any awards payable under this Paragraph 7 constitute
“non-qualified deferred compensation” subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”); and (ii) accelerated
payout is not permitted by Section 409A, such awards shall be payable to you at
such time as is provided under the terms of such awards or otherwise in
compliance with Section 409A.

Notwithstanding the foregoing, in the event of a “Going Private Transaction” or
a “Change of Control”, as such terms are defined in your respective long-term
cash incentive, restricted stock, restricted stock unit, stock option or stock
appreciation right award agreements, or in the event of your death, you will be
entitled to receive the more favorable provisions (if any) provided in such
award agreements (including with respect to vesting and payment); provided,
however, that to the extent any previously granted award agreement provides for
“deferred compensation” subject to Section 409A, then payment will not be made
prior to the earliest date permitted under Section 409A.
With respect to any of your long-term cash performance, restricted stock and
restricted stock unit awards for which the performance periods had not been
completed on the date of your termination, (1) the Company will (a) pay a cash
amount equal to the target amount of those long-term cash performance awards and
(b) deliver a number of shares equal to the number of such restricted stock and
restricted stock unit awards, in each case to a trust in compliance with Rev.
Proc. 92-64 (the “Rabbi Trust”), and (2) subject to Paragraph 14, the cash and
shares in the Rabbi Trust will be paid and delivered to you in accordance with
Paragraphs 7(b) and 7(d) (and to the extent performance is not achieved, the
cash and shares in the Rabbi Trust will revert to the Company).












--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 6 of 14

8.
If you die after a termination of your employment that is subject to Paragraph 7
or 10, your estate or beneficiaries will be provided with any remaining benefits
and rights under Paragraph 7 or Paragraph 10, as applicable.

9.
If you cease to be an employee of the Company or any of its affiliates prior to
the Scheduled Expiration Date as a result of your death or physical or mental
disability, you (or your estate or beneficiary) will be provided with the
benefits and rights set forth immediately above in Paragraphs 7(b) through (g),
and, in the event of your death, such longer period to exercise your then
outstanding stock options and stock appreciation awards of the Company as may
otherwise be permitted under the applicable stock plan and award letter.

10.
If, after the Scheduled Expiration Date, your employment with the Company is
terminated (i) by the Company, (ii) by you for Good Reason, or (iii) by you
without Good Reason but only if you had provided the Company with at least six
months advance written notice of your intent to so terminate your employment
under this provision, and such written notice specifies an effective date of
termination no sooner than the first day after the Scheduled Expiration Date, or
(iv) as a result of your death or disability, and at the time of any such
termination described above, Cause does not exist, then, subject to (except in
the case of your death) your execution and delivery (without revocation) to the
Company of a Separation Agreement, you or your estate or beneficiary, as the
case may be, will be provided with the benefits and rights set forth above in
Paragraphs 7(b) through (g).

11.
If, prior to, on or after the Scheduled Expiration Date, you cease to be
employed by the Company for any reason other than your being terminated by the
Company for Cause, you shall have three years to exercise outstanding stock
options and stock appreciation awards of the Company unless you are afforded a
longer period for exercise pursuant to another provision of this Agreement or
any applicable award letter, but in no event shall such stock options or stock
appreciation awards be exercisable after the end of the applicable regularly
scheduled term (except in the case of death, as may otherwise be permitted under
the applicable stock plan and award letter).

12.
Upon the termination of your employment with the Company, except as otherwise
specifically provided in this Agreement, your rights to benefits and payments
under the Company’s pension and welfare plans (other than severance benefits)
and any outstanding long-term cash or equity awards shall be determined in
accordance with the then current terms and provisions of such plans, agreements
and awards under which such benefits and payments (including such long-term cash
or equity awards) were granted.





--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 7 of 14

13.
You and the Company agree to be bound by the additional covenants,
acknowledgements and other provisions applicable to each that are set forth in
Annex B, which shall be deemed to be part of this Agreement.

14.
The Company may withhold from any payment due hereunder any taxes that are
required to be withheld under any law, rule or regulation.

15.
If any payment otherwise due to you hereunder would result in the imposition of
the excise tax imposed by Section 4999 of the Internal Revenue Code, the Company
will instead pay you either (i) such amount or (ii) the maximum amount that
could be paid to you without the imposition of the excise tax, depending on
whichever amount results in your receiving the greater amount of after-tax
proceeds. In the event that the payments and benefits payable to you would be
reduced as provided in clause (ii) of the previous sentence, then such reduction
will be determined in a manner which has the least economic cost to you and, to
the extent the economic cost is equivalent, such payments or benefits will be
reduced in the inverse order of when the payments or benefits would have been
made to you (i.e., later payments will be reduced first) until the reduction
specified is achieved.

16.
If and to the extent that any payment or benefit under this Agreement, or any
plan, award or arrangement of the Company or its affiliates, constitutes
“non-qualified deferred compensation” subject to Section 409A of the Code and is
payable to you by reason of your termination of employment, then (a) such
payment or benefit shall be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if you are a “specified employee” (within the meaning of Section 409A as
determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your separation
from service (or your earlier death). Any amount not paid or benefit not
provided in respect of the six month period specified in the preceding sentence
will be paid to you, together with interest on such delayed amount at a rate
equal to the average of the one-year LIBOR fixed rate equivalent for the ten
business days prior to the date of your separation from service, in a lump sum
or, as applicable, will be provided to you as soon as practicable after the
expiration of such six month period. Any such payments or benefit subject to
Section 409A shall be treated as separate payments for purposes of Section 409A.
Furthermore, to the extent any other payments of money or other benefits due to
you could cause the application of an additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A.

17.
To the extent any expense reimbursement is determined to be subject to Section
409A, the amount of any such expenses eligible for reimbursement in one calendar
year shall not affect the expenses eligible for reimbursement in any other
taxable year (except under any lifetime limit applicable to expenses for medical
care), in no event shall any expenses be reimbursed after the last day of the
calendar year following the calendar year in which you incurred such expenses,
and in no event shall any right to reimbursement be subject to liquidation or
exchange for another benefit.







--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 8 of 14

18.
The Company will not take any action that would expose any payment or benefit to
you to an acceleration of income, interest or the additional tax of Section
409A(1) , unless (i) the Company is obligated to take the action under
agreement, plan or arrangement to which you are a party, (ii) you request the
action, (iii) the Company advises you in writing that the action may result in
the imposition of the additional tax and (iv) you subsequently request the
action in a writing that acknowledges you will be responsible for any effect of
the action under Section 409A. The Company will hold you harmless for any action
it may take in violation of this Paragraph 18, including any attorney’s fees you
may incur in enforcing your rights.

19.
It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment comply with Section 409A.
If you or the Company believes, at any time, that any of such benefit or right
does not comply, it will promptly advise the other and will negotiate reasonably
and in good faith to amend the terms of such arrangement such that it complies
(with the most limited possible economic effect on you and on the Company).

20.
This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution and any assignment in violation of this Paragraph 20
shall be void. This Agreement shall inure to the benefit of and be enforceable
by your legal representatives. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.

21.
To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any controversy or claim between you and the
Company arising out of or relating to or concerning this Agreement (including
the covenants contained in Annex B) or any aspect of your employment with the
Company or the termination of that employment.

22.
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN THAT STATE.

23.
Both the Company and you hereby irrevocably submit to the exclusive jurisdiction
of the courts of the State of New York and the federal courts of the United
States of America located in the State of New York solely in respect of the
interpretation and enforcement of the provisions of this Agreement, and each of
us hereby waives, and agrees not to assert, as a defense that either of us, as
appropriate, is not subject thereto or that the venue thereof may not be
appropriate. We each hereby agree that mailing of process or other papers in
connection with any such action or proceeding in any manner as may be permitted
by law shall be valid and sufficient service thereof.





--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 9 of 14

24.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company. From and after
the date hereof, this Agreement shall supersede any prior agreements,
arrangements, understandings and communications between the parties dealing with
such subject matter hereof, whether oral or written.

25.
Certain capitalized terms used herein have the meanings set forth in Annex A
hereto.

26.
This Agreement shall automatically expire and be of no further effect as of
immediately following the Scheduled Expiration Date; provided, however,
Paragraphs 2, 8 (in respect of Paragraph 10) and 10 through, and including, 26
shall survive the termination or expiration of this Agreement and shall be
binding on you and the Company.

27.
The Company hereby agrees that it shall indemnify and hold you harmless to the
fullest extent provided in Article VIII of the Company’s By-Laws and on terms no
less favorable as those applicable to other similarly situated executives of the
Company. To the extent that Company maintains officers’ and directors’ liability
insurance, you will be covered under such policy subject to the exclusions and
limitations set forth therein. The provisions of this Paragraph 27 shall survive
the expiration or termination of your employment and/or this Agreement.

 
 
 
AMC NETWORKS INC.
 
 
 
 
 
 
 
/s/ Charles F. Dolan
Accepted and Agreed:
 
 
By: Charles F. Dolan
 
 
 
Title: Executive Chairman
/s/ Joshua W. Sapan
 
 
 
Joshua W. Sapan
 
 
 







--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 10 of 14

ANNEX A
DEFINITIONS ANNEX
(This Annex constitutes part of the Agreement)


“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in, or may reasonably be expected to result in, a
conviction, plea of no contest, plea of Nolo Contendere, or imposition of
unadjudicated probation for any crime involving moral turpitude or felony.
Termination for “Good Reason” means that (1) without your consent, (A) your base
salary or bonus target as an employee is reduced, (B) the Company requires that
your principal office be located more than fifty miles from Manhattan, (C) the
Company materially breaches its obligations to you under this Agreement, (D) you
are no longer the President and Chief Executive Officer of the Company, (E) you
report directly to someone other than the Chairman (or an Executive Chairman) of
the Board of Directors of the Company, or (F) your responsibilities are
materially diminished, (2) you have given the Company written notice, referring
specifically to this definition, that you do not consent to such action, (3) the
Company has not corrected such action within 15 days of receiving such notice,
and (4) you voluntarily terminate your employment within 90 days following the
happening of the action described in subsection (1) above.






--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 11 of 14

ANNEX B
ADDITIONAL COVENANTS
(This Annex constitutes part of the Agreement)


You agree to comply with the following covenants in addition to those set forth
in the Agreement.
1.
CONFIDENTIALITY

You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data; (iii)
subscriber, customer, advertiser, sponsor, talent, guest, fan, vendor or
shareholder lists or data; (iv) technical, creative or strategic information
regarding the Covered Parties’ programming, advertising, entertainment,
theatrical or other businesses; (v) advertising, business, sales or marketing
tactics and strategies; (vi) policies, practices, procedures or techniques;
(vii) trade secrets or other intellectual property; (vii) information, theories
or strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (vii) terms of agreements with
third parties and third party trade secrets; (viii) information regarding
employees, actors, producers, directors, writers or other creative personnel,
agents, consultants, advisors or representatives, including their compensation
or other human resources policies and procedures; and (ix) any other information
the disclosure of which may have an adverse effect on the Covered Parties’
business reputation, operations or competitive position, reputation or standing
in the community.
If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates subsidiaries,
officers, directors, employees, actors, producers, directors, writers or other
creative personnel, consultants or agents or any of the Covered Parties.
Notwithstanding the foregoing, the obligations of this paragraph, other than
with respect to subscriber information, shall not apply to Confidential
Information which is:
a)
already in the public domain;

b)
disclosed to you by a third party with the right to disclose it in good faith
and not intended to be maintained in confidence; or

c)
specifically exempted in writing by the Company from the applicability of this
Agreement.

Notwithstanding anything elsewhere in this Agreement, you are authorized to make
any disclosure required of you by any federal, state and local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice and an opportunity to respond prior to such disclosure. In
addition, this Agreement in no way restricts or prevents you from providing
truthful testimony concerning the Company to judicial, administrative,
regulatory or other governmental authorities.




--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 12 of 14

2.
Non-Compete

You acknowledge that due to your executive position in the Company and your
knowledge of the Company’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Company. You agree that, without the prior written consent of the Company, you
will not represent, become employed by, consult to, advise in any manner or
have, directly or indirectly, any material interest in any Competitive Entity
(as defined below). A “Competitive Entity” shall mean (1) any person or entity
that (i) competes with any of the Company’s or its affiliates’ programming,
advertising, entertainment, film production, theatrical, motion picture
exhibition or other existing business, nationally or regionally, or
(ii) directly competes with any other business of the Company or one of its
subsidiaries that produced greater than 10% of the Company’s revenues in the
calendar year immediately preceding the year in which the determination is made,
or (2) any trade or professional association representing any of the companies
covered by this paragraph. Ownership of not more than 1% of the outstanding
stock of any publicly traded company shall not be a violation of this paragraph.
This agreement not to compete will expire upon the first anniversary of the date
of your termination of employment with the Company.
3.
Additional Understandings

You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of its incumbent or
former officers, directors, agents, consultants, employees, successors and
assigns or any of the Covered Parties.
Unless the Company determines in good faith that you have committed any
malfeasance during your employment by the Company, the Company agrees that its
corporate officers and directors, employees in its public relations department
or third party public relations representatives retained by the Company will not
disparage you or make negative statements in the press or other media which are
damaging to your business or personal reputation.
In the event that you so disparage the Company or make such negative statements,
then notwithstanding the above provision to the contrary, the Company may make a
proportional response thereto. In the event that the Company so disparages you
or makes such negative statements, then notwithstanding the above provision to
the contrary, you may make a proportional response thereto.
In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, scripts, story outlines, music, lyrics and other technical,
business, creative, financial, advertising, sales, marketing, customer or
product development plans, forecasts, strategies, information and materials (in
any medium whatsoever) developed or prepared by you or with your cooperation
during the course of your employment by the Company (the “Materials”). The
Company will have the sole and exclusive authority to use the Materials in any
manner that it deems appropriate, in perpetuity, without additional payment to
you.






--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 13 of 14

4.
Further Cooperation

Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
actors, producers, directors, writers or other creative personnel,
representatives, agents or vendors. The Company will pay you for your services
rendered under this provision at the rate of $6,800 per day for each day or part
thereof, within 30 days of approved invoice therefore.
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this paragraph and will take
reasonable steps to schedule your cooperation in any such matters so as not to
materially interfere with your other professional and personal commitments. The
Company will reimburse you for any reasonable out-of-pocket expenses you
reasonably incur in connection with the cooperation you provide hereunder as
soon as practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.
5.
Non-Hire or Solicit

You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its subsidiaries
or affiliates, until the first anniversary of the date of your termination of
employment with the Company. This restriction does not apply to any employee who
was discharged by the Company. In addition, this restriction will not prevent
you from providing references.
6.
Acknowledgements.

You acknowledge that the restrictions contained in this Annex B, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex B, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex B, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex B shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex B or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.




--------------------------------------------------------------------------------

Mr. Joshua W. Sapan
April 24, 2014
Page 14 of 14

7.
Surviving.

The provisions of this Annex B shall survive any termination of your employment
by the Company or the expiration of the Agreement.




